Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 12 and 16 are independent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter.
Claim 1 recites “An email communication system having a centralized classification service for aggregating user classification preferences across a set of client devices…” and claim 16 recites “An email communication system, comprising: a first client device of a set of client devices…. The specification does not provide a specific definition for a user device or system for being interpreted as an hardware device. For example, spec. ¶ 33 recites “each server or service of the system 100 of FIG. 1 can be implemented in a number of suitable ways… the messaging server 110, the centralized classification service 114, the third-party server 130 and the client devices 120a-c each include one or more purpose-configured components, which may be either software or hardware.” Therefore, based on the broadest reasonable interpretation, consistent with the specification, the claims recite computer program/software and thus renders the claims software per se and does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC; and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown.5
The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See, e.g., Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314-15 (Fed. Cir. 2016);
Versata Dev. Group Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); Content Extraction and Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014).

	A Claim That Encompasses A Human Performing The Step(s) Mentally With The Aid Of A Pen And Paper Recites A Mental Process. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011).

Independent claim 1 recites:
An email communication system having a centralized classification service for aggregating user classification preferences across a set of client devices, the email communication system comprising: 
a first client device of the set of client devices, the first client device operating a client application configured to:
receive an email message; 
classify the email message in accordance with a local classification rule of a first set of local classification rules on the first client device, classifying the email message comprises assigning the email message to a group of a set of groups, each group of the set of groups comprising a respective set of email messages received by the first client device; 
cause the email message to be displayed in a graphical user interface of a plurality of graphical user interfaces along with the set of email messages of the group; 
receive a user classification preference with respect to the local classification rule; and 
transmit the user classification preference to the centralized classification service; and 
the centralized classification service configured to:
receive the user classification preference from the first client device; 
identify a global classification rule of a set of global classification rules stored by the centralized classification service, the global classification rule corresponding to the local classification rule; 
increment or decrement an aggregated user preference weight associated with the global classification rule; 
in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule; and 
modify the global classification rule; and transmit the modified classification rule to a second client device of the set of client devices and cause the modified classification rule to be incorporated into a second set of local classification rules on the second client device. 
Step 1: Statutory Category:  As noted above the claim recites a system, but the claim lacks any hardware to be considered a system. The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Note that, to shorten the prosecution, the following steps are provided under the assumption that independent claims 1 and 16, similar to claim 12, are within at least one of the four categories of patent eligible subject matter. 
Step 2A - Prong 1: Judicial Exception: The claim as a whole recites a series of actions for collecting data, evaluating the collected data and taking an action based on certain results of the collection and evaluation. In particular, Claim 1 recites the limitation of collecting a user preference for classifying emails from a first user device through “a first client device of the set of client devices…receive an email message; classify the email message in accordance with a local classification rule of a first set of local classification rules on the first client device, classifying the email message comprises assigning the email message to a group of a set of groups, each group of the set of groups comprising a respective set of email messages received by the first client device; cause the email message to be displayed in a graphical user interface of a plurality of graphical user interfaces along with the set of email messages of the group; receive a user classification preference with respect to the local classification rule; and transmit the user classification preference to the centralized classification service”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a graphical user interface” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a graphical user interface” language, the claim encompasses the user manually organize collected items as desired and share his/her preference with other. The mere nominal recitation of a generic computer component does not take the claim limitation out of the mental processes grouping. 
Claim 1 further recites the limitation of applying the preferences collected from a first user device to a second user device through “the centralized classification service…receive the user classification preference from the first client device; identify a global classification rule of a set of global classification rules stored by the centralized classification service, the global classification rule corresponding to the local classification rule; increment or decrement an aggregated user preference weight associated with the global classification rule; and in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule; and transmit the modified classification rule to a second client device of the set of client devices and cause the modified classification rule to be incorporated into a second set of local classification rules on the second client device”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Incrementing or decrementing a value is a mental step, e.g., a mathematical calculation, that does not negate the mental nature of this limitation. That is, other than reciting “user device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “user device” language, the claim encompasses comparing two set of data manually and incrementing or decrementing a count and based on the result of the comparison for tacking a desired action. The mere nominal recitation of user devices does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Step 2A - Prong 2: Integration into a Practical Application: This judicial exception is not integrated into a practical application. The claim recites additional elements by reciting receive an email message… classify the email message… cause the email message to be displayed in a graphical user interface …receive a user classification preference… transmit the user classification preference to the centralized classification service… receive the user classification preference… identify a global classification rule… corresponding to the local classification rule… increment or decrement an aggregated user preference weight associated with the global classification rule… modify the global classification rule; and transmit the modified classification rule… at a high level of generality and amounts to mere “collecting information, analyzing it, and displaying certain results of the collection and analysis” which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements as shown above have been recognized as well-understood, routine, conventional activity within the field of computer functions (MPEP 2106.05(d)(II)(i)) and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Inventive Concept: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements receive an email message… classify the email message… cause the email message to be displayed in a graphical user interface …receive a user classification preference… transmit the user classification preference to the centralized classification service… receive the user classification preference… identify a global classification rule… corresponding to the local classification rule… increment or decrement an aggregated user preference weight associated with the global classification rule… modify the global classification rule; and transmit the modified classification rule in the claim using computer devices amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 12 and 16 recite similar feature as recited in claim 1 and therefore are rejected under the same rationale as claim 1.
Dependent claims 2-11, 13-15 and 17-20 included limitations of claims 1, 12 and 13 respectively and, therefore, they fall within the “Mental processes” grouping of abstract ideas. The additional features such as displaying classified group in a graphical user interface separately (claims 2, 17-18); not displaying emails in a classified group (claim 3); enabling/disabling a classifying rule (claim 4); incrementing/decrementing a value based on a third user device (claim 5); incrementing/decrementing a count and displaying a result based on the count (claims 6, 7-11, 13-15, 19-20); default setting (claim 9) do not provide meaningful limitations to transform the abstract idea into a patent eligible application because they contain limitations that can practically be performed in the human mind such as observations, evaluations, calculations as in Electric Power Group, LLC v. Alstom, S.A. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McHenry et al., Pub. No.: US 2016/0306812 (McHenry), in view of Gunasekara et al., Pub. No.: US 2016/0380936 (Gunasekara).

Claim 1.	McHenry teaches:
An email communication system having a centralized classification service for aggregating user classification preferences across a set of client devices, the email communication system comprising: (¶¶ 46, system 100 includes email server 102 and client computers 106, 108; email servers and client computers classify emails; ¶¶ 56-58) 
a first client device of the set of client devices, the first client device operating a client application configured to:
receive an email message; (¶ 47, a client device receives emails)
classify the email message in accordance with a local classification rule of a first set of local classification rules on the first client device, classifying the email message comprises assigning the email message to a group of a set of groups, each group of the set of groups comprising a respective set of email messages received by the first client device; (¶ 46, “the client computers may also include an electronic document classification module to classify emails and to display the classified emails to a user”; ¶¶ 58, 71)
cause the email message to be displayed in a graphical user interface of a plurality of graphical user interfaces along with the set of email messages of the group; (¶¶ 46-47, “the client computers may also include an electronic document classification module to classify emails and to display the classified emails to a user”; ¶ 71)
receive a user classification preference with respect to the local classification rule; and (¶¶ 80-81, 97, a user classification preference is received by observing a user behavior toward an assigned classification or receiving a direct suggestion from a user)
transmit the user classification preference to the centralized classification service; and (¶¶ 80-81, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification)
the centralized classification service configured to:
receive the user classification preference from the first client device; (¶¶ 80-81, 94, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification to be used for modifying a classification rules)
identify a global classification rule of a set of global classification rules stored by the centralized classification service, the global classification rule corresponding to the local classification rule; (¶¶ 65-66, 97, the server adjust classification for other users/global rules based on a user preference/local rule)
modify the global classification rule; and transmit the modified classification rule to a second client device of the set of client devices and cause the modified classification rule to be incorporated into a second set of local classification rules on the second client device. (¶¶ 20, 61,  65, 81, 87, 101, 105, updated classification rules are used for future incoming emails for other users)
McHenry did not specifically teach but Gunasekara teaches:
increment or decrement an aggregated user preference weight associated with the global classification rule; in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing increment or decrement an aggregated user preference weight associated with the global classification rule; in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule because doing so would increase usability of Gunasekara by further considering validity of a modified local rule based on the number of users who modified a local rule.

Claim 12.	McHenry teaches:
A computer-implemented method for aggregating user classification preferences for an email system, the method comprising:
receiving a user classification preference from a first client device regarding a local classification rule for classifying messages received by a client application executing on the first client device; ¶ 47, a client device receives emails; ¶ 46, “the client computers may also include an electronic document classification module to classify emails and to display the classified emails to a user”; ¶¶ 80-81, 97, a user classification preference is received by observing a user behavior toward an assigned classification or receiving a direct suggestion from a user)
identifying a global classification rule of a set of global classification rules, the global classification rule corresponding to the local classification rule; (¶¶ 80-81, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification; ¶¶ 65-66, 97, the server adjust classification for other users/global rules based on a user preference/local rule)
determining a set of default classification rules from the set of global classification rules; and transmitting the set of default classification rules to a second client device. (¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules; updated global classification rules are used for future incoming emails)
McHenry did not specifically teach but Gunasekara teaches:
incrementing or decrementing an aggregated user preference weight associated with the global classification rule based on the user classification preference; determining whether the aggregated user preference weight exceeds a threshold value; in response to the aggregated user preference weight exceeding the threshold value, modifying the global classification rule. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing incrementing or decrementing an aggregated user preference weight associated with the global classification rule based on the user classification preference; determining whether the aggregated user preference weight exceeds a threshold value; in response to the aggregated user preference weight exceeding the threshold value, modifying the global classification rule because doing so would increase usability of Gunasekara by further considering validity of a modified local rule based on the number of users who modified a local rule.

Claim 16.	McHenry teaches:	
An email communication system, comprising:
a first client device of a set of client devices, the first client device operating a client application configured to: (¶¶ 46, system 100 includes email server 102 and client computers 106, 108; email servers and client computers classify emails; ¶¶ 56-58) 
receive an email message; (¶ 47, a client device receives emails)
classify the email message in accordance with a local classification rule of a first set of local classification rules; (¶ 46, “the client computers may also include an electronic document classification module to classify emails and to display the classified emails to a user”; ¶¶ 58, 71)
receive a user classification preference with respect to the local classification rule; and (¶¶ 80-81, 97, a user classification preference is received by observing a user behavior toward an assigned classification or receiving a direct suggestion from a user)
transmit a user classification preference indicating the request to disable the local classification rule to a centralized classification service; and (¶¶ 80-81, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification; ¶¶ 86, 93, 95, 101, reclassifying an email by a user disables the local classification rule for classifying similar email using the previous classification)
the centralized classification service configured to:
receive the user classification preference from the first client device; (¶¶ 80-81, 94, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification to be used for modifying a classification rules)
identify a global classification rule of a set of global classification rules stored by the centralized classification service, the global classification rule corresponding to the local classification rule; (¶¶ 65-66, 97, the server adjust classification for other users/global rules based on a user preference/local rule)
modify the global classification rule; and transmit the modified classification rule to a second client device of the set of client devices and cause the modified classification rule to be incorporated into a second set of local classification rules on the second client device. (¶¶ 20, 61,  65, 81, 87, 101, 105, updated classification rules are used for future incoming emails for other users)
McHenry did not specifically teach but Gunasekara teaches:
increment or decrement an aggregated user preference weight associated with the global classification rule; in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing increment or decrement an aggregated user preference weight associated with the global classification rule; in response to the aggregated user preference weight exceeding a threshold value, modify the global classification rule because doing so would increase usability of Gunasekara by further considering validity of a modified local rule based on the number of users who modified a local rule.

McHenry and Gunasekara teach:
Claim 2.	The email communication system of claim 1, wherein:
the group is a first group; (McHenry, ¶ 8, “classifying the electronic document in one or more categories by applying a classification rule to the document identifying data, and displaying the classified electronic document in the one or more categories”)
modifying the global classification rule comprises changing the group to which email messages classified by the global classification rule are assigned from the first group to a second group of the set of groups; and (McHenry, ¶¶ 96, 1106, users are permitted to override a classification) 
each respective set of email messages of each group of the set of groups is configured to be displayed in a separate graphical user interface of the plurality of graphical user interfaces. (McHenry, ¶ 71, “The GUI output 500 illustrates a listing of a number of user emails according to a classification method that classifies emails in the inbox of the user in three different categories”)

Claim 3.	The email communication system of claim 1, wherein:
the group is a first group; (McHenry, ¶ 8, “classifying the electronic document in one or more categories by applying a classification rule to the document identifying data, and displaying the classified electronic document in the one or more categories”)
modifying the global classification rule comprises changing the group to which email messages classified by the global classification rule are assigned from the first group to a second group of the set of groups; and (McHenry, ¶¶ 96, 1106, users are permitted to override a classification) 
the respective set of email messages of the second group are not displayed in the graphical user interface of the plurality of graphical user interfaces. (McHenry, FIG. 2, wherein Junk suggests that emails classified as junk are not shown)

Claim 4.	The email communication system of claim 1, wherein the user classification preference comprises a request by a user of the first client device to enable or disable the local classification rule. (McHenry, ¶¶  80-81, a classification suggestion by a user enables/disables a local classification rule)

Claim 5.	The email communication system of claim 1, wherein:
the user classification preference is a first user classification preference; (McHenry, ¶¶ 46-47, 71, “the client computers may also include an electronic document classification module to classify emails and to display the classified emails to a user”)
the local classification rule is a first local classification rule; and (¶¶ 80-81, 94, 97, a user classification preference is stored locally and also transmitted to the email server/centralized classification to be used for modifying a classification rules)
the centralized classification service is further configured to:
receive a second user classification preference from a third client device regarding a second local classification rule of the third client device that corresponds to the global classification rule; and (¶¶ 80-81, 94, 97, a user/a third client device classification preference is stored locally and also transmitted to the email server/centralized classification to be used for modifying a classification rules)
increment or decrement the aggregated user preference weight in accordance with the second user classification preference. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level)

Claim 6.	The email communication system of claim 1, wherein:
the user classification preference comprises a request to enable the local classification rule on the first client device; (McHenry, ¶¶  80-81, a classification suggestion by a user enables/disables a local classification rule)
the aggregated user preference weight is an enable count; (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)
incrementing or decrementing the aggregated user preference weight comprises incrementing the enable count; and ; (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)
modifying the global classification rule comprises changing a state of the global classification rule to active. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)

Claim 7.	The email communication system of claim 1, wherein:
the user classification preference comprises a request to disable the local classification rule on the first client device; (McHenry, ¶¶  80-81, a classification suggestion by a user enables/disables a local classification rule)
the aggregated user preference weight is a disable count; (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is modified based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)
incrementing or decrementing the aggregated user preference weight comprises incrementing the disable count; and (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)
modifying the global classification rule comprises changing a state of the global classification rule to inactive. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level; a consensus is a count for enabling/disabling rule)

Claim 8.	The email communication system of claim 7, wherein the centralized classification service is further configured to:
increment a cycle count in response the state of the global classification rule changing from inactive to active and from active to inactive; and (Gunasekara, ¶ 42 wherein “a consensus can comprise any measure” such as a cycle count)
in response to the cycle count exceeding a recommendation threshold value, change the state of the global classification rule to recommended. (Gunasekara, ¶ 42 wherein a threshold is used for modifying a global rule; McHenry, ¶ 45, wherein a global rule is recommended because a lower level may override a higher level of filtering criteria; McHenry, ¶¶ 94, 96, wherein a rule is a recommended rule and also a recommendation may be override by a user) 

Claim 9.	 The email communication system of claim 1, wherein:
the centralized classification service is further configured to:
determine a set of default global classification rules; and transmit the set of default global classification rules to the second client device during a setup operation. (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules)

Claim 10.	The email communication system of claim 9, wherein:
determining the set of default global classification rules comprises choosing between a first global classification rule and a second global classification rule that conflicts with the first global classification rule; and (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules; Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level. In other words if there are two conflicting rules, the one with higher consensus is selected for application)
choosing between the first global classification rule and the second global classification rule comprises comparing a first aggregated user preference weight associated with the first global classification rule to a second aggregated user preference weight associated with the second global classification rule. (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules; Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level. In other words if there are two conflicting rules, the one with consensus exceeding a threshold  is selected for application)

Claim 11.	The email communication system of claim 1, wherein:
the second client device is configured to:
receive the modified classification rule; (¶¶ 20, 61,  65, 81, 87, 101, 105, updated classification rules are used for future incoming emails for other users)
determine whether the modified classification rule conflicts with one or more local classification rules of the second set of local classification rules on the second client device; and (¶ 65, there is no confliction because “the local classification engine module 442 may be a mirrored version of the central classification engine 450 that is updated on a periodic basis…the local classification engine module 442 may be a version of the central classification engine 450 enhanced for use by the user of the client computer”)
in response to the modified classification rule not conflicting with the one or more local classification rules of the second set of local classification rules, incorporate the modified classification rule into the second set of local classification rules. (¶ 65, there is no confliction because “the local classification engine module 442 may be a mirrored version of the central classification engine 450 that is updated on a periodic basis…the local classification engine module 442 may be a version of the central classification engine 450 enhanced for use by the user of the client computer”)

Claim 13.	The method of claim 12, wherein modifying the global classification rule comprises setting the global classification rule to an active state, an inactive state, or a recommended state. (McHenry, ¶ 65, wherein “the local classification engine module 442 may be a mirrored version of the central classification engine 450 that is updated on a periodic basis” indicates that the state of a rule is activated/inactivated based on the local modification)

Claim 14.	The email communication system of claim 9, wherein:
the global classification rule is a first global classification rule; (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules)
determining the set of default global classification rules comprises choosing between a first global classification rule and a second global classification rule that conflicts with the first global classification rule; and (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules; Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level. In other words if there are two conflicting rules, the one with consensus exceeding a threshold is selected for application)
choosing between the first global classification rule and the second global classification rule comprises comparing a first aggregated user preference weight associated with the first global classification rule to a second aggregated user preference weight associated with the second global classification rule. (McHenry, ¶¶ 20, 61,  65, 81, 87, 101, 105, local rules are mirrored/default version of the global rules; Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level. In other words if there are two conflicting rules, the one with consensus exceeding a threshold is selected for application)

Claim 15.	The method of claim 14, wherein choosing between the first global classification rule and the second global classification rule further comprises comparing a first aggregated user preference weight associated with the first global classification rule to a second aggregated user preference weight associated with the second global classification rule. (Gunasekara, ¶¶ 3, 18, 42, wherein a rule in a higher level such as tenant-level criteria 202 or global criteria 203 is activated/deactivated based on the number of entities who modified a rule in a lower level. In other words if there are two conflicting rules, the one with consensus exceeding a threshold is selected for application)

Claim 17.	The email communication system of claim 16, wherein:
the email message is a first email message; (McHenry, ¶ 46, 58, 71, emails including a first email is classified based on a set of rules in a client device)
the local classification rule is a first local classification rule; and (McHenry, ¶ 46, 58, 71, emails including a first email is classified based on a set of rules in a client device)
the client application is further configured to:
receive a second email message; and (McHenry, ¶ 46, 58, 71, emails including a second email is classified based on a set of rules in a client device)
classify the second email message in accordance with a second local classification rule of the first set of local classification rules. (McHenry, ¶ 46, 58, 71, emails including a second email is classified based on a set of rules in a client device)

Claim 18.	The email communication system of claim 17, wherein:
classifying the first email message comprises assigning the first email message to a first group comprising a first set of email messages received by the first client device; (McHenry, ¶ 46, 58, 71, “the emails are classified into a potential corporate records category 502, a classified documents category 504, and an optional reading category 506”)
classifying the second email message comprises assigning the second email message to a second group comprising a second set of email messages received by the first client device; and (McHenry, ¶ 46, 58, 71, “the emails are classified into a potential corporate records category 502, a classified documents category 504, and an optional reading category 506”)
the client application is further configured to:
cause the first email message to be displayed in a first graphical user interface of a plurality of graphical user interfaces along with the first set of email messages; and (McHenry, FIG.5, ¶ 71, “The GUI output 500 illustrates a listing of a number of user emails according to a classification method that classifies emails in the inbox of the user in three different categories”)
cause the second email message to be displayed in a second graphical user interface of the plurality of graphical user interfaces along with the second set of email messages. (McHenry, FIG.5, ¶ 71, “The GUI output 500 illustrates a listing of a number of user emails according to a classification method that classifies emails in the inbox of the user in three different categories”)

Claim 19.	The email communication system of claim 16, wherein the centralized classification service is further configured to decrement an absolute count associated with the global classification rule in response to the user classification preference indicating the request to disable the local classification rule. (Gunasekara, ¶ 42 wherein “a consensus can comprise any measure” such as decrementing/incrementing an absolute count)

Claim 20.	The email communication system of claim 16, wherein the centralized classification service is further configured to:
increment a cycle count in response to the user classification preference indicating the request to disable the local classification rule; and (Gunasekara, ¶ 42 wherein “a consensus can comprise any measure” such as a cycle count)
in response to the cycle count exceeding a recommendation threshold value, change the state of the global classification rule to recommended. (Gunasekara, ¶ 42 wherein a threshold is used for modifying a global rule; McHenry, ¶ 45, wherein a global rule is recommended because a lower level may override a higher level of filtering criteria; McHenry, ¶¶ 94, 96, wherein a rule is a recommended rule and also a recommendation may be override by a user) 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
KOUL et al., Pub. No.: US 2019/0296933:
[0006] According to another illustrative aspect, the technique leverages insight provided by a local control system and a global control system. For instance, upon adding a new device to the local control environment, a local control system receives a set of default rules associated with the new device from a global control system. The global control system, in tum, generates the default rules based on feedback received from plural local control systems. In some cases, a set of default rules may generally pertain to a family of devices to which the new device belongs, instead of being narrowly tailored to the particular new device that has been added.
[0104] The global management system 138 also includes an updating component 708 for updating the global rules data store 142 based on rules identified by the local control systems. That is, each local control system may send information to the updating component 708 regarding a rule that a user has approved or rejected. In response, the updating component 708 updates a list of known approved rules and a list of known rejected rules.
Ossia et al., Pub. No.: US 2016/0337300:
[0027] As previously discussed, in a conventional communication service, various rules may be applied to communication items in an attempt to handle the receipt of communication items, where the communication items may be filtered based on user defined rules, for example. However, the application of these rules may require manual maintenance by a user (which may be time consuming and tedious), may not be adaptive, and may be unreliable, often causing the communication items to be over-filtered.
[0028] According to the embodiments described herein, the insight module may automatically determine insight and insight categories as communication items are sent and/or received, such that no manual maintenance by the user is needed. Therefore, if a large number of communication items are received by the user, the user may simply view the determined insight and insight categories displayed through the user experience in association with the communication items to efficiently prioritize which communication items should be read and replied to first, for example. In some embodiments, the communication items may be grouped and displayed by insight and insight category to further aid the user in prioritization.
[0029] Determination of an insight value for a communication item, including "no match for this insight", may be based on a level of correlation with a respective insight model generated based on a history or characteristics of past communication items. The past communication items may include similar attributes to the attributes of the communication item for which the insight is requested, as well as an indication of the actual value for the insight because the past communication items are mature items, whose attributes are no longer expected to change over time… the insight module 122 may be configured to periodically re-generate the insight models to adapt to current patterns of user actions associated with the past communication items. In some embodiments, if a history of past communication items associated with the user doesn't exist and/or is limited, attributes and user actions associated with past communication items of other users (similar to the user) may be used to determine the insight.
Shue, Pub. No.: US 2010/0017476:
[0039] A categorical rule can be thought of as a rule that single-handedly determines whether an email is classified as spam or non-spam. For example, a categorical rule might include maintaining lists of approved and blacklisted IP addresses and domain names, and designating incoming email as either spam or not-spam depending on which list its domain name or IP address appears. If a categorical rule deems an email to be either spam or not spam, then that categorization of the email can either supersede a determination based on the aggregating rules or can be used in conjunction with the score of the aggregating rules to determining how to categorize the email. Categorical rules can also be based on machine learning or be statistical based, in which case the categorical rules will change depending on the different data sets provided by the users of the different filtering profiles.
[0041] Another aspect of the present invention includes maintaining a performance index for each filtering profile. The performance index can be used to evaluate the overall performance of a filter as it relates to all users, and not just the performance of a filter as it relates to a specific user. The performance index can be determined by monitoring internal usage statistics and by collecting data through the feedback supplied by a plurality of users or all users. Examples of statistics and data used to determine the performance index include catch rate, miss rate, false positive rate, user retention rate, user retention time, number of hop-ins (i.e. number of users joining the filtering profile), number of hop-outs (i.e. users leaving the filtering profile), or any other applicable criteria that might be useful in determining the overall performance of a filtering profile. The different data can be weighted differently based on configuration preferences. For example, a system administrator might deem the false-positive rate to be the most important criteria in judging the performance, and therefore weight that factor more than others.
Henricksen et al., “Personalizing Context-Aware Applications”:
In this decision-making process, user preferences are evaluated against a set of context information, candidate choices (which may be associated with one or more corresponding actions) and application state variables, to yield an assignment of ratings to the candidate choices. The user preferences may reflect the requirements of one or multiple users… After using the preferences to rate the candidate choices, the context-aware application selects zero or more of the choices, and carries out a set of corresponding actions (for example, displaying a set of chosen documents to the user or filtering an email to a selected folder). We refer to this step as branching. Sec. 3.
Users can define new message filters, and enable/disable already created filters. Filters are specified as matching conditions, defined in terms of message headers, and corresponding actions (e.g., “move a message to a specified folder”)… Provide useful default behaviors. That is, ensure that most people will be able to use the application reasonably well from first use, even without any personalization. Some people will resist using personalization mechanisms at all, no matter how visible and straightforward they are.. Sec. 6.1-6.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159